—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of threatening another inmate in violation of a prison disciplinary rule. The factual allegations of the misbehavior report stated that while in the big yard petitioner threatened to stab another inmate who could not pay his debt for drugs he had bought from petitioner. We find that the misbehavior report, though lacking the date and time the incident occurred, was sufficiently specific to enable petitioner to prepare a defense (see, Matter of Torres v Coombe, 234 AD2d 710; Matter of Martin v Coughlin, 173 AD2d 1039). Furthermore, the detailed misbehavior report and the victim’s testimony, together with petitioner’s familiarity with the victim’s activities, provide substantial evidence of petitioner’s guilt (see, Matter of Garrett v Selsky, 228 AD2d 758). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.